Citation Nr: 0827804	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  05-18 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for left ear hearing loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1998 to 
February 1999, from November 2001 to September 2002, and from 
February 2003 to February 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) and Board remand.  


FINDING OF FACT

The evidence of record demonstrates that left ear hearing 
loss is related to active service. 

CONCLUSION OF LAW

Left ear hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.385 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements 
have been satisfied in the present case, the Board is not 
precluded from adjudicating the issue involving the veteran's 
claim for service connection for left ear hearing loss.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007).  This is so because the Board is taking 
action favorable to the veteran by granting the issue at 
hand.  As such, this decision poses no risk of prejudice to 
the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

As noted above, the Board remanded this case in February 2008 
for further evidentiary development.  Specifically, the Board 
requested a medical nexus opinion, performed by a different 
VA examiner than the March 2004 examiner, to determine the 
existence and etiology of the veteran's hearing loss.  The 
Board notes that the veteran was provided with another VA 
examination in April 2008, but that the VA examination was 
not performed by a different VA examiner.  Accordingly, the 
RO did not completely comply with the Board's remand 
instructions.  The Board is obligated by law to ensure that 
the RO complies with its directives.  Stegall v. West, 11 
Vet. App. 268 (1998).  However, because the veteran was 
provided with a new VA examination, the Board finds that the 
RO has substantially complied with the February 2008 remand 
directives.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(remand not required under Stegall where Board's remand 
instructions were substantially complied with).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
sensorineural hearing loss, will be presumed if they are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2007).  Service connection may also 
be granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 
3 Vet. App. 503, 505 (1992).

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater, or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The veteran is seeking entitlement to left ear hearing loss.  
Specifically, he claims that his hearing loss was caused by 
constant loud noise exposure inservice from firearms, 
mortars, engines, and motors.  The veteran also contends that 
his hearing loss is the result of an incident where he was 
injured by a roadside explosion.  The veteran's most recent 
report of separation, Form DD 214, reveals that he was 
awarded a Purple Heart.  His inservice specialty was military 
police.

The veteran's service medical records reveal complaints of 
and treatment for bilateral hearing loss.  In May 2002, the 
veteran complained of hearing loss, noting exposure to loud 
noises without the use of protective gear.  The veteran 
reported that background noise made his hearing worse, and 
that he could not hear orders while riding in a Humvee.  The 
diagnosis was sensorineural hearing loss.  A June 2002 
treatment record notes the veteran's complaints of hearing 
loss.  The veteran reported a history of being around 
gunfire.  He noted that he was in Humvees while on duty, and 
that he had more trouble hearing when he was around noise.  
The physician noted that an audiogram showed bilateral 
neurosensory hearing loss with a speech recognition threshold 
of 10 on the right and 15 on the left. The diagnosis was 
bilateral high frequency hearing loss that appears to be 
noise-induced.  An August 2002 audiogram noted that the 
veteran was "routinely noise exposed."  A July 2003 
treatment note reveals the veteran's complaints of a 
worsening of his already decreased hearing secondary to blast 
effect after an RPG went off a few feet from his vehicle.  A 
December 2003 note reported that the veteran had "decreased 
hearing from IED explosion."  A January 2004 treatment 
record noted that the veteran was "routinely noise 
exposed."  The diagnosis was moderate sensorineural high 
frequency hearing loss.

The a June 1998 service entrance audiological evaluation 
found puretone thresholds, in decibels, as follows: 






HERTZ



500
1000
2000
3000
4000
LEFT
0
0
0
10
50

An October 1998 audiological evaluation showed puretone 
thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
LEFT
0
0
0
10
50

An undated audiological evaluation showed puretone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
15
10
15
60

An August 2002 audiological evaluation showed puretone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
15
10
15
60

In March 2003, the veteran underwent another audiological 
evaluation.  However, the report contains uninterpreted 
puretone audiometry graphs which are not in a format that is 
compatible with VA guidelines and therefore cannot be 
considered.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  
The report noted the veteran's complaints of high frequency 
hearing loss and noise exposure.  The diagnosis was normal 
hearing through 2000 Hertz (Hz) with a moderately severe 
sensorineural hearing loss above 2000 Hz bilaterally.  
Acoustic immitance measures indicated normal middle ear 
function bilaterally.

A January 2004 service discharge audiological evaluation 
showed puretone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
LEFT
20
20
20
30
65

In March 2004, the veteran underwent a VA audiological 
examination.  The veteran noted a history of inservice noise 
exposure.  He stated that he was injured in combat by a road 
explosion.  He reported occupational work in a warehouse with 
no hazardous noise and recreational noise exposure including 
hunting with ear protection.  An audiological evaluation 
performed at that time showed puretone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
5
5
65
60

There was speech recognition ability of 96 percent in the 
left ear.  The diagnosis was moderately severe high frequency 
sensorineural hearing loss bilaterally.  Immitance results 
were consistent with type and degree of hearing loss.  The VA 
examiner opined that, based on the veteran's service medical 
records from his last tour of duty February 2003 to February 
2004 only, the results of the audiogram performed in the 
March 2003 induction examination and the results of the 
audiogram performed in the February 2004 separation 
examination are consistent and show no significant change in 
hearing status.  Accordingly, the VA examiner found that it 
was unlikely that the veteran's hearing loss resulted from 
acoustic trauma during active military service.

In April 2008, pursuant to Board remand, the veteran 
underwent another VA examination.  The veteran complained of 
hearing loss.  An audiological evaluation performed at that 
time showed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
15
15
25
85

There was speech recognition ability of 100 percent in the 
left ear.  The diagnosis was mild to severe degree of high 
frequency sensorineural hearing loss bilaterally.  Immitance 
results were consistent with normal middle ear function.  
After reviewing the veteran's entire claims file, the VA 
examiner opined that the veteran's "[h]earing loss was most 
likely aggravated by or a result of military related acoustic 
trauma."  The VA examiner noted that the veteran's entrance 
examinations showed a pre-existing hearing loss, but that his 
separation examination in January 2004 revealed an increase 
or worsening of his hearing.  Further, a July 2003 medical 
examination stated that the veteran's hearing had worsened 
due to an explosion.  The VA examiner further noted that the 
veteran's military occupational specialty corroborated his 
report of noise exposure.  Accordingly, the VA examiner found 
that it was likely that the veteran's hearing loss resulted 
from or was aggravated by acoustic trauma during active 
military service.

The Board finds that the evidence of record supports a 
finding of service connection for left ear hearing loss.  
There is currently diagnosed left ear hearing loss.  38 
C.F.R. § 3.385; Degmetich v. Brown, 104 F.3d 1328, 1333 
(1997) (holding that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation).  
In addition, the evidence of record, indicates that the 
veteran's left ear hearing loss is related to active service.  
Hickson, 12 Vet. App. at 253 (holding that service connection 
requires medical evidence of a nexus between the claimed 
inservice disease or injury and the current disability); see 
also Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  The 
veteran's service medical records reveal numerous complaints 
and diagnoses of bilateral sensorineural hearing loss.  
Further, the April 2008 VA examiner opined that, based on a 
review of the veteran's entire claims file, his "[h]earing 
loss was most likely aggravated by or a result of military 
related acoustic trauma."  Although the March 2004 VA 
examiner found that the veteran's hearing loss was not 
related to service, the Board notes that this opinion was 
based only on the veteran's service medical records for his 
last tour of duty from February 2003 to February 2004, and 
not on the entirety of his service medical records.  
Accordingly, the Board does not accord this opinion very much 
probative value, and assigns more weight to the April 2008 VA 
opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(holding that factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion).  

Accordingly, because there is current left ear hearing loss 
and the April 2008 VA examiner found the veteran's hearing 
loss related to active service based upon a review of the 
entire claims file, the Board finds that service connection 
for left ear hearing loss is warranted.  


ORDER

Service connection for left ear hearing loss is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


